Citation Nr: 1012877	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  06-06 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Paul, Minnesota.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking service connection for bilateral 
hearing loss.  He has contended throughout this appeal that 
he first noticed hearing loss while serving in Vietnam.  
Acoustic trauma due to rifle fire has already been conceded 
by the RO in connection for his award of service connection 
for tinnitus.  Additionally, the Veteran has described 
exposure to tank fire while serving in Vietnam.  Veteran's 
Written Statement received in December 2005.  In one 
particular incident he describes being positioned in front 
of a tank which fired a 90 mm canister round; since that 
incident he has been unable to use a telephone on the left 
side of his head.  Id.  

The Veteran was afforded an audiological examination in 
March 2005 for the purpose of evaluating the nature and 
etiology of his claimed hearing loss.  Hearing loss was 
noted in both ears, and following a review of the claims 
file, the examiner opined that it is not likely that hearing 
loss is related to noise exposure while in the service 
because the service treatment records reflect normal 
audiometrics at discharge.  

Initially, the Board observes that the lack of hearing loss 
at separation cannot by itself constitute conclusive 
evidence that service connection is not warranted.  Hensley 
v. Brown, 5 Vet. App. 155 (1993).  Thus, any medical 
opinion, such as the March 2005 VA examination, which relies 
on such evidence as the sole basis for its conclusion is 
inadequate on its face and a remand is necessary to afford 
the Veteran a new audiological examination.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (once the VA 
undertakes the effort to provide an examination when 
developing a service connection claim, even if not 
statutorily obligated to do so, it must provide an adequate 
one or, at a minimum, notify the claimant why one will not 
or cannot be provided).  

The Board is also of the opinion that an additional 
audiological evaluation is needed because the March 2005 VA 
examination is not based on an accurate reflection of the 
Veteran's medical history.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008) (the relevant inquiry when assessing 
the probative value of a medical opinion is whether the 
opinion reflects application of medical principles to an 
accurate and complete medical history) (emphasis added).  In 
this regard, the Veteran's service treatment records reflect 
that audiograms performed at entrance and separation were 
reported in standards set forth by the American Standards 
Association (ASA).  Since November 1, 1967, those standards 
have been set by the International Standards Organization 
(ISO)-American National Standards Institute (ANSI).  Since 
VA evaluates current hearing loss in ISO-ANSI standards, the 
Veteran's service audiograms must be converted before any 
opinion as to etiology is provided.  

Pertinent to the new examination, the Board notes that the 
Veteran's service treatment records demonstrate a 
preexisting left ear hearing loss disability.  In this 
regard, the April 1966 audiogram revealed the following pure 
tone thresholds (The ISO-ANSI standards are represented by 
the figures in parentheses):


HERTZ

500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
-
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
-
35 (40)

See also 38 C.F.R. § 3.385 (2009).

As noted above, the Veteran has competently asserted that he 
did not notice difficulties with his hearing until after his 
entry into active military service.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (the veteran as a lay person is 
competent to report information of which he has personal 
knowledge, i.e., information that he can gather through his 
senses).  Furthermore, he contends that the audiograms 
performed during service were inaccurate because there was 
no masking of his right ear during left ear testing; thus, 
his right ear was able to detect the noises provided for the 
left ear, thereby reflecting inaccurate left ear results.  
Veteran's Written Statement received in December 2005.

With regards to the latter assertion, the Board notes that 
the Veteran's June 1968 service separation audiogram 
actually reflects an improvement in his left ear pure tone 
thresholds.  See Hensley, 5 Vet. App. at 157 (the threshold 
for normal hearing is from 0 to 20 decibels; higher 
threshold levels reveal some degree of hearing loss):  


HERTZ

500
1000
2000
3000
4000
RIGHT
0 (15) 
0 (10)
0 (10)
-
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
-
15 (20)

Absent any indication as to why the Veteran's separation 
audiogram demonstrates an improvement in his left ear 
hearing, the Board is of the opinion that additional medical 
evidence is needed to consider whether any of the audiograms 
performed during service may be inaccurate.  See 38 U.S.C.A. 
§ 5103A(d).  Additionally, the Veteran's lay statements as 
to when he first noticed hearing problems are suggestive of 
aggravation.  However, no examiner has of yet provided an 
opinion as to the likelihood that the Veteran's military 
service aggravated any preexisting left ear hearing loss.  
Thus, if the April 1966 entrance audiogram is found to be 
accurate, an opinion should be provided which addresses this 
question.  

Finally, the Board observes that the Veteran submitted 
private medical evidence in February 2006 in support of his 
claim.  Specifically, the claims file reflects a January 
2006 private physician record containing an opinion that the 
Veteran's hearing loss pattern is consistent with a noise-
induced mechanism of onset.  Pertinent to this remand, the 
January 2006 opinion does not identify any specific noise 
exposure or acoustic trauma, but the Veteran did report the 
tank incident described above.  While such evidence is 
certainly relevant to the current appeal, it does not appear 
to reflect an accurate picture of the Veteran's noise 
exposure history.  In this regard, no mention is made of any 
post-service occupational or recreational noise exposure.  
The claims file, however, reflects that the Veteran has 
reported noise exposure related to construction, factory 
work, hunting, and snowmobiling.  See VA Examination Reports 
dated in September 1968 and March 2005.  Upon remand, the 
examining audiologist is asked to consider the opinions 
contained in the January 2006 private physician record, as 
well as any lay and medical evidence of record.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
audiological examination.  The claims file 
and a copy of this REMAND must be 
available to the examiner for review and 
the examination report should reflect that 
a review of the claims file was completed 
in conjunction with the examination.  The 
examiner should perform any medically 
indicated testing, including audiometry 
and speech recognition testing.  After 
reviewing the record and examining the 
Veteran, the examiner should provide 
opinions for the following questions.  A 
detailed rationale should be provided for 
all opinions and should reflect 
consideration of any lay assertions of 
continuity of symptomatology.  

    (a) Whether it is more likely than not 
(i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), that any of the 
audiograms contained in the Veteran's 
service treatment records, i.e., April 
1966 entrance examination or June 1968 
separation examination, contains 
inaccurate results.  Consideration should 
be given to the Veteran's description of 
the audiometric testing performed during 
service, see Veteran's Written Statement 
received in December 2005 , as well as the 
Army testing information provided by his 
accredited representative in August 2006.  

    (b) If the examiner concludes that it 
is more likely than not or at least as 
likely as not that the April 1966 entrance 
audiogram is inaccurate, then the examiner 
should provide an opinion as to whether 
any of the Veteran's current left ear 
hearing loss is more likely than not 
(i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), etiologically related to 
in-service noise exposure.  
    
    (c) If, however, the examiner concludes 
that is less likely than not that the 
April 1966 entrance audiogram is 
inaccurate, then the examiner should 
provide an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that any preexisting left ear hearing loss 
was permanently aggravated by in-service 
noise exposure beyond the natural 
progression of the disease.  
    
    (c) Finally, the examiner should 
provide an opinion as to whether any of 
the Veteran's current right ear hearing 
loss is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
etiologically related to in-service noise 
exposure.  

2.  Thereafter, the agency of original 
jurisdiction (AOJ) should review the 
claims file to ensure that the foregoing 
requested development has been completed.  
In particular, the AOJ should review the 
examination/opinion report to ensure that 
it is responsive to and in compliance with 
the directives of this remand and if not, 
the AOJ should implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

3.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


